Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 1 of 15 PageID #: 80




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
AROR-ARK ARK O’DIAH,

                                Plaintiff,
                                                           MEMORANDUM & ORDER
                  - against -                                 21-MC-577 (PKC)

NEW YORK CITY DEPARTMENT OF
HOUSING; RENAISSANCE EQUITY
HOLDINGS LLC, Owner; ISABELLA JOH,
Property Controller; WORLD TRADE
CENTER HEALTH PROGRAM and CDC-
NATIONAL INSTITUTE OF
OCCUPATIONAL SAFETY AND HEALTH
and DIRECTOR; NYC HEALTH +
HOSPITALS/McKINNEY; JAMAICA
HOSPITAL MEDICAL CENTER; DR.
GLENN J. JAKOBSEN; FLATBUSH
GARDENS; DR. ZANE HOFFMAN;
CAPITAL ONE BANK, N.A.; NEW YORK
STATE COMMISSIONER OF THE
DEPARTMENT OF CORRECTIONS AND
COMMUNITY SUPERVISION; LOGISTICS
HEALTH INCORPORATED; WILLIAM
STREET CLINIC; SEPTEMBER 11, 2001
VICTIM COMPENSATION FUND and
SPECIAL MASTER; JPMORGAN CHASE
BANK, N.A.; NYU LANGONE HEALTH
PULMONARY AND SLEEP MED-BKLN
and BORIS SAGALOVICH, MD;
FLATBUSH GARDENS MANAGEMENT;
and FLATBUSH GARDENS SECURITY and
OWNER;

                                Defendants.
-------------------------------------------------------x

PAMELA K. CHEN, United States District Judge:

        By order entered January 11, 2012, the Honorable Sandra J. Feuerstein enjoined Plaintiff

Aror-Ark Ark O’Diah (“Plaintiff”) from filing any new civil action or proceeding in this Court

without first obtaining leave of the Court. O’Diah v. Port Auth. of N.Y. & N.J., No. 05-CV-5297
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 2 of 15 PageID #: 81




(SJF) (LB), 2012 WL 113551, at *2 (E.D.N.Y. Jan. 11, 2012). The order required that within 20

days of filing any new complaint, petition, or pleading in this Court, Plaintiff must file a motion

for leave to commence the new action, setting forth the good faith basis for the filing of the action.

Id. Plaintiff was informed that failure to comply would result in dismissal of the action with

prejudice and without further notice to Plaintiff. Id. Among other requirements, Plaintiff must

also append a copy of the January 11, 2012 Injunction Order to every new litigation in any federal

court. Id. at *3.

        On February 3, 2021, Plaintiff submitted a new proposed complaint. However, Plaintiff

failed to comply with the requirements of the January 11, 2012 Injunction Order by not including

a copy of the Injunction Order, and more substantively, not setting forth a good faith basis for the

filing of the action against each of the multiple named defendants. Accordingly, leave to file is

hereby denied.

                                         BACKGROUND

I.      The Filing Injunction

        Plaintiff has previously filed multiple civil actions in this Court or that were transferred to

this Court. See O’Diah v. U.S. Filter, No. 99-CV-8010 (JS) (MLO), Slip op. (E.D.N.Y. May 17,

2001) (dismissing claims with prejudice pursuant to Federal Rules of Civil Procedure 41(b) and

16(f)); O’Diah v. Nassau County, No. 00-CV-6519 (SJF) (MLO), Judgment (E.D.N.Y. Mar. 21,

2005) (final judgment dismissing the case after all defendants had previously been dismissed);

O’Diah v. Botto Mech. Corp., No. 04-CV-224 (SJF) (MLO), Order (E.D.N.Y. Jan. 7, 2005)

(dismissing claims for failure to state a claim); O’Diah v. Sears Roebuck & Co., No. 04-CV-3828

(SJF) (MLO), Slip Op. (E.D.N.Y. Oct. 14, 2004) (dismissing claims with prejudice pursuant to

Federal Rule of Civil Procedure 41(b) and discussing Plaintiff’s lengthy history of litigation and

filing injunction issued in the Southern District of New York); O’Diah v. Port Auth. of N.Y. &
                                                  2
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 3 of 15 PageID #: 82




N.J., No. 05-CV-5297 (SJF) (LB), 2008 WL 11417249 (E.D.N.Y. July 2, 2008) (recommending

dismissal of plaintiff’s claims related to his interactions with Port Authority Police Officers and

subsequent prosecution and incarceration, among other claims, and also encompassing claims filed

in Nos. 06-CV-3602, 06-CV-4040, 07-CV-1169, 07-CV-4731, and 08-CV-1646), report and

recommendation adopted, 2008 WL 11417248 (E.D.N.Y. Sept. 18, 2008); O’Diah v. Corcoran,

No. 09-CV-3580 (SJF) and O’Diah v. Cuomo, No. 11-CV-1793 (SJF), 2013 WL 1339413

(E.D.N.Y. Mar. 29, 2013) (dismissing petitions for habeas corpus challenging Plaintiff’s 2007

conviction); O’Diah v. Hereford Ins. Co., No. 10-CV-944 (DLI) (VVP), 2011 WL 976415

(E.D.N.Y. Mar. 16, 2011) (dismissing claims related to an automobile accident), 2012 WL 195003

(E.D.N.Y. Jan. 23, 2012) (denying motion to vacate the judgment).

       On January 11, 2012, Judge Feuerstein enjoined Plaintiff from filing any new civil action

or proceeding in this Court without first obtaining leave of the Court. O’Diah v. Port Auth. of N.Y.

& N.J., 2012 WL 113551, at *2. Despite the injunction, Plaintiff has continued to file cases. See

O’Diah v. U.S. Dep’t of Health & Hum. Servs., No. 16-CV-1373 (PKC), 2016 WL 10567949

(E.D.N.Y. June 6, 2016) (dismissing claims related to public benefits and Plaintiff’s 2007

conviction); O’Diah v. Discover Bank, No. 19-CV-2730 (PKC) (LB), 2019 WL 2289406

(E.D.N.Y. May 29, 2019) (directing Plaintiff to file a motion for leave to file in order to proceed),

Docket Order (E.D.N.Y. June 18, 2019) (dismissing the complaint).

II.    The Instant Complaint

       The allegations in the instant proposed complaint are rambling and somewhat confusing.

The Complaint names almost twenty defendants, contains 58 paragraphs in its statement of facts,

and seeks $1.4 billion in relief under claims for harassment, discrimination, breach of fiduciary

duty, civil rights violations, extortion, medical malpractice, and wrongful death. (Complaint



                                                 3
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 4 of 15 PageID #: 83




(“Compl.”), Dkt. 1, at ECF1 2–3, 16–19; id. ¶¶ 1–58.) Broadly, Plaintiff alleges that he and his

spouse, Yonette Antoinette Grant (“Grant”), were victims of the September 11, 2001 terrorist

attack at the World Trade Center and have suffered health problems and discrimination as part of

a wide-ranging conspiracy in the years following. The Court summarizes Plaintiff’s factual

allegations as follows.

        A.      September 11 Aftermath and Medical Treatment Issues

        Plaintiff alleges that he and Grant suffered multiple physical and psychological injuries as

a result of the September 11, 2001 terrorist attack and while “searching for [the] missing [c]lients

[of their tour business] in the period of September 11, 2001 through June 22, 2006.” (Compl., Dkt.

1, ¶¶ 2–4.) On September 11, 2001 and thereafter, Plaintiff and Grant visited multiple medical

facilities for treatment. (Id. ¶ 4.) “But whenever Plaintiff appear[ed] at each of the Hospital[s],

Plaintiff was labelled as a Terrorist” and the facilities refused to treat him. (Id. ¶¶ 4, 26.) As a

result, Plaintiff and Grant “were afraid to go to Hospitals, Clinics and Healthcare facilities”

between September 11, 2001 and December 12, 2012, and, thus, their “physical bodily injuries

and mental harms were not timely diagnosed.” (Id. ¶ 27.)

        Plaintiff was diagnosed with prostate cancer on December 12, 2012 while incarcerated by

the New York State Department of Corrections and Community Supervision. (Id. ¶ 28.) He asserts

that multiple medical facilities refused to treat him, falsified his test results, and failed to disclose

his medical records on the basis of his national origin. (Id. ¶¶ 39, 57.)

        Grant sought treatment for menstrual and bowel problems from a New York City Health +

Hospitals (“NYCHH”) provider on June 6, 2009, where she was offered laxatives but was refused

her request for colon screening. (Id. ¶ 30.) Grant went to a NYCHH facility on June 6, 2017 and


        1
        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.
                                                   4
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 5 of 15 PageID #: 84




was diagnosed with fourth stage cancer in multiple organs. (Id. ¶ 31.) She was treated with

experimental cancer medication that made her lose her appetite. (Id. ¶ 32.) NYCHH indicated it

would change the medication but did not; in December 2019, Plaintiff and Grant discovered that

she was being given the wrong medication. (Id. ¶¶ 32–33.) Grant was admitted to a NYCHH

facility from December 19 to 26, 2019, but was told not to return “because Plaintiff and Plaintiff’s

late Spouse had told the Defendant [NYCHH] of their intent to file [a] medical malpractice

complaint.” (Id. ¶¶ 35–38.) Grant died on February 25, 2020 “as [a] result of multiple physical

bodily injuries [including multiple cancers] . . . due to September 11, 2001.” (Id. ¶ 10.)

       In January and February 2020, before Grant passed away, Plaintiff and Grant submitted

enrollment applications to the World Trade Center Health Program and the September 11 Victim

Compensation Fund. (Id. ¶¶ 6–9.) Plaintiff alleged that Grant’s application was processed, but

that the Fund did not acknowledge receipt of his application and refused to process the application

because of his national origin and because it claimed he was a terrorist. (Id. ¶ 8.) Plaintiff

resubmitted his application and authorized release of his medical records, but no records were

released. (Id. ¶¶ 9, 11–12.) He attaches a letter from one provider that stated that the provider did

not keep medical records for more than seven years. (Id. at ECF 42.) However, Plaintiff claims

that the facilities “destroyed Plaintiff’s medical records via retaliatory and discriminatory practices

upon their identification of Plaintiff’s national origin,” and “in retaliation because Plaintiff had

filed [a] complaint against corrupted wicked racist federal and states [sic] judges who hired hard

core criminals as their own hit men and hit women planted inside many private[] and public

establishments in disguise.” (Id. ¶¶ 13, 16; see also id. ¶ 19.) Plaintiff was told that he did not

qualify for certification of certain medical conditions because he was not a police officer or

firefighter. (Id. ¶ 20.) He alleges that this policy is unconstitutional. (Id.) The documents attached



                                                  5
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 6 of 15 PageID #: 85




to the Complaint show that Plaintiff’s claim to the September 11 Victim Compensation Fund on

Grant’s behalf was placed on “inactive” status, because the Fund could not verify that Plaintiff had

been appointed as Grant’s Personal Representative. (Id. at ECF 26.)

       B.      Housing Issues

       Plaintiff further alleges that in November 2019, he and Grant both requested information

from the New York City Department of Housing Preservation and Development (“HPD”) about

housing subsidies under the Section 8 program, and that his request was not acknowledged, though

Grant’s was. (Id. ¶ 41.) They subsequently went to the HPD Office and requested information;

Grant was given the information she requested, along with an application, but Plaintiff was told

that Section 8 was no longer accepting applications.2 (Id. ¶ 42.) Grant attempted to add Plaintiff’s

name to her lease, but was told that she could not do so unless Plaintiff had a disability and a low

income. (Id. ¶ 43.) Though Plaintiff has a disability and a low income, his application to join

Grant on the lease was denied. (Id.) Grant used her Section 8 voucher for an apartment at 3403

Foster Avenue in Brooklyn. (Id. ¶ 44; ECF 23.) The HPD notified Grant that her housing subsidy

was based on her household income and family composition as a single individual. (See id. at ECF

23.) The annual registration document issued by the State of New York Division of Housing and

Community Renewal showed that, as of April 1, 2020, Grant was the sole legal tenant in

occupancy, received Section 8 benefits, and was expected to pay $285.08 per month. (Id. at ECF

24.) Nonetheless, Plaintiff states that he resided in the apartment and paid Grant’s rent.3 (Id. ¶ 44.)


       2
        While the allegations in the complaint indicate that Grant and Plaintiff requested the same
information and that Plaintiff was turned down (see Compl., Dkt. 1, ¶ 42), the Court notes that it
appears from the documents attached to the Complaint that Grant was already in possession of
HPD assistance in 2019, and that at that time she was renewing her lease, rather than seeking new
housing (see id. at ECF 24 (checking box for “Lease Renewal” on HPD form)).
       3
          The Court assumes that based on Plaintiff’s allegation that Grant died in February 2020,
Plaintiff has been living at the 3403 Foster Avenue apartment without her.
                                                  6
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 7 of 15 PageID #: 86




Although Grant was the legal tenant and received Section 8 subsidies, Plaintiff claims that the

property manager “extorted” rent payments from him between January 2016 and December 2020

and owes him $28,472 in “over-charges.” (Id. ¶ 21.)

       After Grant died on February 25, 2020, Plaintiff asked the management company to be

added to the lease and to remain in residence. (Id. ¶¶ 46–47.) HPD continued making subsidy

payments on Grant’s behalf after her death and eventually demanded repayment of Section 8

subsidies given from March to May 2020. (Id. ¶¶ 50–54; ECF 47–48.) The property management

company told Plaintiff that no lease would be issued in his name unless he paid Grant’s back rent

and repaid the HPD subsidies. (Id. ¶¶ 48, 50; ECF 47–48.) Plaintiff continued to occupy the

apartment and made payments toward the rent. (Id. ¶¶ 50, 53; ECF at 52–54, 57.) Beginning on

June 16, 2020, the landlord sent security guards to “evict Plaintiff from the apartment on false

charges that Plaintiff illegally occupied the Apartment, and that Plaintiff owe[d] rent . . . upon the

identification of Plaintiff’s national origin-Nigeria.” (Id. ¶ 58.) Plaintiff was served with a 30-day

Notice to Quit on January 12, 2021. (Id. at ECF 21–22.) The notice stated that his occupancy was

illegal, because any permission Grant had given him to occupy the apartment expired on her death

on February 25, 2020. (Id.)

       Plaintiff asserts that the apartment had no heat or clean water in December 19, 2019, which

worsened Grant’s medical issues and contributed to her death. (Id. ¶¶ 34, 45.)

       C.      Miscellaneous Additional Allegations

       Plaintiff alleges that other Defendants discriminated against him on the basis of his national

origin. He states that he was denied payments from Xincon Home-Healthcare Services Inc. and

Nationwide Insurance Company following Grant’s death because of his national origin and “with

the hope that [s]omebody might murder [] Plaintiff.” (Id. ¶ 22.) He attaches a statement showing

that the remaining funds were withdrawn from Grant’s retirement account with Xincon Home-
                                                  7
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 8 of 15 PageID #: 87




Healthcare Services Profit Sharing Plan after her death between October 1, 2020 and December

31, 2020. (Id. at ECF 45.) Plaintiff states that Grant authorized him to close her accounts at Capital

One Bank, but that the bank refused to give him access to her accounts “upon the identification of

Plaintiff’s national origin-Nigeria.” (Id. ¶ 23.)

        Plaintiff alleges that JPMorgan Chase Bank refused to give him a debit card in his correct

name in 2021, as part of a conspiracy with Grant’s former landlords. (Id. ¶ 55.) He also asserts

that between 2001 and 2006, he “was falsely arrested and assaulted” and “falsely charged for

assaulting Port Authority Police Officers” after the police falsely identified him as a terrorist. (Id.

¶¶ 3, 5.)

        In his request for leave to file, Plaintiff asserts that the action is not frivolous and is filed

in good faith “because Plaintiff believes that relief can be granted.” (Dkt. 2.)

                                            DISCUSSION

        Because Plaintiff’s Complaint is almost entirely conclusory, he fails to state a federal cause

of action, and therefore fails to assert a good-faith basis for filing the instant Complaint.

I.      Sovereign Immunity

        Plaintiff names the September 11 Victim Compensation Fund and the World Trade Center

Health Program as defendants and alleges that these agencies mishandled his claims and

discriminated against him. Both of these programs were established by federal legislation enacted

in the aftermath of the September 11, 2001 terrorist attacks and continue to process claims filed

by victims, first responders, and others and their personal representatives. See Air Transportation

Safety and System Stabilization Act of 2001 (the “Air Stabilization Act”), Pub. L. 107–42, 115

Stat. 230, § 403 (September 22, 2001) (establishing the September 11 Victim Compensation

Fund); James Zadroga 9/11 Health & Compensation Act of 2010 (the “Zadroga Act”), Pub .L.

111-347 (Jan. 2, 2011) (extending filing dates for the Compensation Fund and establishing the
                                                    8
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 9 of 15 PageID #: 88




World Trade Center Health Program); 76 Fed. Reg. 54112 (Aug. 31, 2011) (codified at 28 C.F.R.

§ 104) (promulgating final rule regarding administration of the Compensation Fund and Health

Program); Never Forget the Heroes: James Zadroga, Ray Pfeifer, and Luis Alvarez Permanent

Authorization of the September 11th Victim Compensation Fund Act, Pub. L. No. 116-34 (July

29, 2019) (reauthorizing the Zadroga Act and extending filing dates and medical benefits to 2090).

       The Air Stabilization Act does not waive sovereign immunity, which precludes suits

against the United States and its agencies unless Congress passes a law that specifically takes away

immunity in a particular circumstance. See FDIC v. Meyer, 510 U.S. 471, 475 (1994) (“Absent a

waiver, sovereign immunity shields the Federal Government and its agencies from suit.”); United

States v. Testan, 424 U.S. 392, 399 (1976) (noting that a waiver of sovereign immunity “cannot be

implied but must be unequivocally expressed” (citation omitted)). Thus, Defendants September

11 Victim Compensation Fund and the World Trade Center Health Program are immune from suit,

and the Court cannot consider Plaintiff’s claims alleging that they failed to provide him

compensation or benefits.

II.    Healthcare-Related Claims

       The Court does not have jurisdiction over Plaintiff’s non-constitutional claims arising from

his medical treatments. “Claims for negligence and medical malpractice arise under state law, and

a federal court generally will not have original jurisdiction over the claims unless complete

diversity exists.” Urena v. Wolfson, No. 09-CV-1107 (KAM) (LB), 2010 WL 5057208, at *13

(E.D.N.Y. Dec. 6, 2010). Plaintiff has alleged no facts supporting diversity jurisdiction in this

matter. Indeed, many of Defendants are located in New York State, as is Plaintiff. Plaintiff’s

claims related to medical malpractice and record-keeping would thus be dismissed for lack of

subject matter jurisdiction.



                                                 9
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 10 of 15 PageID #: 89




        The Court has also considered whether a claim for First Amendment retaliation against

NYCHH4 lies based on the hospital’s failure to treat Grant after she threatened to file a medical

malpractice claim. The First Amendment

        prohibits government officials from subjecting an individual to retaliatory actions
        for engaging in protected speech. If an official takes adverse action against
        someone based on that forbidden motive, and non-retaliatory grounds are in fact
        insufficient to provoke the adverse consequences, the injured person may generally
        seek relief by bringing a First Amendment claim. To prevail on such a claim, a
        plaintiff must establish a causal connection between the government defendant’s
        retaliatory animus and the plaintiff’s subsequent injury.

Nieves v. Bartlett, 139 S. Ct. 1715, 1722 (2019) (alteration, internal quotation marks and citations

omitted). However, Plaintiff cannot assert claims on behalf of Grant based on her medical

treatment because he has not shown that he has standing to bring claims on her behalf. “In every

federal case, the party bringing the suit must establish standing to prosecute the action.”          Elk

Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 11 (2004), abrogated on other grounds

by Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 126–28 (2014). One

requirement for standing, based on “prudential limitations,” is “that an individual assert his own

legal rights and interests, and cannot rest his claim to relief on the legal rights or interests of third

parties.” DiPizio v. Empire State Dev. Corp., 745 F. App’x 385, 387 (2d Cir. 2018) (summary

order) (citation omitted); see also Garmon v. County of Rockland, No. 10-CV-7724 (ALC)

(GWG), 2013 WL 541380, at *2 (S.D.N.Y. Feb. 11, 2013) (“Prudential considerations include

barring a litigant who is attempting to assert another person’s legal rights.”).5 The Federal Rules


        4
         The Court assumes, without deciding, that employees of NYCHH constitute state actors
for the purposes of analyzing Plaintiff’s claims, and that Grant’s complaint regarding medical
malpractice would constitute protected speech.
        5
          In addition, to establish that a case or controversy exists so as to confer constitutional
standing under Article III, a plaintiff must satisfy three elements: (1) the plaintiff must suffer an
“injury in fact,” (2) that injury must be “fairly traceable” to the challenged action, and (3) the injury
must be likely to be “redressed by a favorable decision” of the federal court. Nat. Res. Def.
                                                   10
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 11 of 15 PageID #: 90




of Civil Procedure require that an “action must be prosecuted in the name of the real party in

interest.” Fed. R. Civ. P. 17(a)(1). While Plaintiff might be able to assert claims on Grant’s behalf

if he were, as alleged, the administrator of her estate, he does not purport to do so here. Therefore,

even assuming, arguendo, that Grant might have been able to allege a First Amendment retaliation

claim against NYCHH for refusing to treat her after she threatened to file a malpractice claim,

Plaintiff cannot bring such a claim on his own behalf.

III.   Housing-Related Claims

       Plaintiff also claims that he was discriminated against by the HPD and by private landlords.

Specifically, he claims the HPD failed to give him the same information it gave Grant; that it

denied his application to join Grant’s lease; and that it colluded with the private housing entities

he names as they tried to evict him “on false charges that Plaintiff illegally occupied the Apartment,

and that Plaintiff owe[d] rent . . . upon the identification of Plaintiff’s national origin-Nigeria.”

(Compl., Dkt. 1, ¶ 58.) The Court has considered whether Plaintiff could bring a claim under the

Fair Housing Act (“FHA”), 42 U.S.C. § 3601, et seq., which forbids, among other things, refusing

to sell or rent a dwelling or “discriminat[ing] against any person in the terms, conditions, or

privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection

therewith, because of race, color, religion, sex, familial status, or national origin.” 42 U.S.C.

§ 3604(a)–(b). “FHA . . . claims may be prosecuted on the basis of (i) disparate treatment, i.e.,

that plaintiffs were treated differently because of their membership in a protected class, or on the

basis of (ii) disparate impact, i.e., that the defendant’s practices have a proportionally greater

negative impact on minority populations.” M & T Mortg. Corp. v. White, 736 F. Supp. 2d 538,


Council, Inc. v. U.S. Food & Drug Admin., 710 F.3d 71, 79 (2d Cir. 2013) (“‘[T]he irreducible
constitutional minimum of standing’ derives from Article III, Section 2 of the U.S. Constitution,
which limits federal judicial power to ‘cases’ and ‘controversies.’” (quoting U.S. Const. art. III, §
2; Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992))).
                                                  11
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 12 of 15 PageID #: 91




574 (E.D.N.Y. 2010) (citing, inter alia, LeBlanc-Sternberg v. Fletcher, 67 F.3d 412, 425 (2d Cir.

1995)). Here, Plaintiff claims that his national origin was a factor in the HPD property manager’s

attempts to evict him. He does not, however, allege any details to substantiate this bare, conclusory

allegation that the property manager was motivated by discrimination, and therefore he fails to

state a claim. 67 See Mitchell v. Project Renewal, No. 09-CV-1958 (CM), 2010 WL 481348, at *3

(S.D.N.Y. Feb. 1, 2010) (finding that allegations were too conclusory to support race

discrimination claim where all plaintiff alleged was that she “believ[ed] because [she] was African

American, [her] supervisor felt like [she] wasn’t good enough to be a supervisor”).8

       Plaintiff cannot litigate his non-discrimination-related disputes with the landlord over the

lease, rent payments or overcharges, and eviction proceedings in this Court because “[f]ederal



       6
          To the extent Plaintiff attempts to show discrimination by alleging that he and Grant were
treated differently when applying for public housing and while in such housing, Plaintiff does not
allege any details about Grant’s race or national origin, and so does not establish any basis for the
Court to infer that they were treated differently on those grounds. (See generally Compl., Dkt. 1.)
Moreover, the documents attached to the Complaint demonstrate that, as discussed supra n.2,
Grant already occupied the apartment for which she received HPD assistance; therefore, she and
Plaintiff were not similarly situated in seeking benefits from HPD. See Amidax Trading Grp. v.
S.W.I.F.T. SCRL, 671 F.3d 140, 146–47 (2d Cir.2011) (“[W]here a conclusory allegation in the
complaint is contradicted by a document attached to the complaint, the document controls and the
allegation is not accepted as true.”), cert. denied, 568 U.S. 1229 (2013). Indeed, Plaintiff
acknowledges that his eviction was based on the landlord’s claim that Plaintiff illegally occupied
the apartment and owed back rent. (Compl., Dkt. 1, ¶ 58.)
       7
         For the same reason, Plaintiff has failed to state a claim for discrimination under 42 U.S.C.
§ 1982, which provides that “[a]ll citizens of the United States shall have the same right, in every
State and Territory, as is enjoyed by white citizens thereof to inherit, purchase, lease, sell, hold,
and convey real and personal property.” 42 U.S.C. § 1982. To establish a § 1982 claim, a plaintiff
must show: (1) that he is a member of a racial minority; (2) an intent to discriminate on the basis
of race by the defendant; and (3) that the discrimination concerned one or more of the activities
enumerated in § 1982. Nwachukwu v. Liberty Bank, 257 F. Supp. 3d 280, 305–06 (D. Conn. 2017).
Here, Plaintiff has failed to plead non-conclusory facts evincing intent to discriminate.
       8
        The Court notes that Plaintiff’s repeated invocation of purported anti-Nigerian animus as
to several of his claims against different, unrelated parties in the Complaint reinforces the
conclusory nature of this assertion.
                                                 12
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 13 of 15 PageID #: 92




courts do not have subject-matter jurisdiction over landlord-tenant matters.” Rosquist v. St. Marks

Realty Assoc., LLC, No. 08-CV-2764 (NGG), 2008 WL 2965435, at *2 (E.D.N.Y. Aug. 1, 2008)

(citing cases); see also Southerland v. NYCHA, No. 10-CV-5243 (SLT), 2011 WL 73387, at *2

(E.D.N.Y. Jan. 7, 2011) (dismissing wrongful eviction claim against NYCHA for lack of subject-

matter jurisdiction); Galland v. Margules, No. 05-CV-5639 (DC), 2005 WL 1981568, at *2

(S.D.N.Y. Aug. 17, 2005) (“[T]his Court does not have federal question subject matter jurisdiction

over plaintiff’s housing law claims, even when such claims are dressed in the garb of constitutional

claims.” (citing Vill. of Millbrook v. Forrest, 903 F. Supp. 599, 600 (S.D.N.Y. 1995)), aff’d, 191

F. App’x 23 (2d Cir. 2006) (summary order).

IV.    Remaining Claims

       The Court has also considered Plaintiff’s claims against the financial institutions, insurance

company, and retirement plan he names as defendants. Plaintiff alleges that he sought to access

Grant’s accounts or benefits from these entities and was denied because he could not prove that he

was entitled to the funds, and that a bank declined to give him a debit card in the correct name.

(Compl., Dkt. 1, ¶¶ 22, 23, 55.) While plaintiffs may bring cases against banks and other financial

services providers under 42 U.S.C. §§ 1981 and 1982, both of which protect against non-

governmental discrimination, see Nwachukwu, 257 F. Supp. 3d at 291, 305–06, Plaintiff has failed

to allege any details in support of his conclusory statements that benefits were denied to him based

on his national origin. As such, he has failed to state a claim. See Akyar v. TD Bank US Holding

Co., No. 18-CV-379 (VSB), 2018 WL 4356734, at *4–5 (S.D.N.Y. Sept. 12, 2018) (dismissing

Section 1981 claim alleging race discrimination in banking services where plaintiff made only

conclusory allegations of discriminatory animus and disparate treatment); Mitchell, 2010 WL

481348, at *3.



                                                13
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 14 of 15 PageID #: 93




        To the extent that Plaintiff asserts claims related to his arrest and prosecution related to his

interactions with the Port Authority Police Officers between 2001 and 2006, these claims were

previously litigated in Plaintiff’s prior filings and fall outside of the statute of limitations for civil

rights actions. See Harrison v. New York, 95 F. Supp. 3d 293, 326 (E.D.N.Y. 2015) (“The statute

of limitations for claims brought pursuant to Section 1983 is determined by state law, and in New

York State, the statute of limitations for actions brought pursuant to Section 1983 is three years.”

(citations omitted)). Accordingly, these claims are subject to res judicata and would also be

dismissed. See O’Diah v. U.S. Dep’t of Health & Hum. Servs., 2016 WL 10567949, at *2 (finding

similar claims barred by res judicata). The Court has considered Plaintiff’s remaining claims and

allegations and finds that no other cause of action lies.

                                           CONCLUSION

        As none of Plaintiff’s asserted claims are viable, his motion for leave to file the instant

complaint is denied. The January 11, 2012 Order in O’Diah v. Port Authority of New York and

New Jersey, No. 05-CV-5297 (SJF) (LB), barring Plaintiff from filing future complaints without

leave of the Court, remains in effect. Plaintiff is reminded of his continuing obligation to attach a

copy of that January 11, 2012 Order to any new submission in this and other courts.




                                                   14
Case 1:21-mc-00577-PKC-LB Document 4 Filed 03/28/21 Page 15 of 15 PageID #: 94




       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore, in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court

is respectfully directed to return Plaintiff’s money order to the address he provided, along with a

copy of this Order.

                                                     SO ORDERED.

                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge

Dated: March 28, 2021
       Brooklyn, New York




                                                15
